DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, 8-10, 14, and 16-27 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1, 2, 6, 8-10, 14, and 16-27 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 2, 6, 8-10, 14, and 16-27 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Claims 1 and 18 include the limitation of claim 7 which was identified as allowable so claims 1 and 18 are allowable. Claim 10 includes the limitation of claim 15 which was identified as allowable so claim 10 is allowable. Claims 22-27 each include a limitation identified as allowable.
Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
Independent claims 1 and 18 do not include claim 7 but instead include “wherein the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled” which is different from claim 7. Similarly, independent claim 10 does not include claim 15. Independent claims 22 and 25 are different in scope from the claims identified as allowable. Therefore, the dependent claims are also not allowable.

Examiner’s Note
37 CFR 1.121(c)(2) recites that “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters”. However the set of claims filed 02/08/2022 do not comply with this rule. For example in the amended claim 1, the limitations “estimated to fill the current partition” and “RPUs to be used for a partition to be later subsequent partitions” are strike-throughed but were not originally a part of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8-10, 14, and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
	Lines 16-17 recite “an amount of time it took for the current partition to be filled with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled” but it is unclear what the amount of time it took for the current partition to be filled means (ie. Actual amount of time? Estimated amount of time? Historical amount of time?).

As per claim 2:
	Line 6 recites “the over-provisioning condition” which lacks antecedent basis.

As per claims 8 and 16 (line numbers refer to claim 8):
	Lines 2-3 recite “the first adjustment ratio” which lacks antecedent basis.

As per claims 10 and 18 (line numbers refer to claim 10):
	Lines 19-20 recite “the amount of time it took for the current partition to be filled” but it lacks antecedent basis because lines 17-18 recite “an actual amount of time it took for the current partition to be filled”.

As per claim 18:
	Line 21 recite “the adjustment ratio” but this lack antecedent basis because line 18 recites “a first adjustment ratio”.

As per claims 18 and 19 (line numbers refer to claim 18):
	Lines 24-25 recite “subsequent partitions added to the plurality of partitions” but it is unclear what the partitions are subsequent to.

As per claims 19, 23, and 26 (line numbers refer to claim 19):
	Lines 2-4 recite “the over-provisioning condition exists when: the amount of time estimated to fill the current partition is greater than the predetermined window of time multiplied by a scaler value greater than zero” but this is contradictory. Over-provisioning occurs when the estimated time to fill the current partition is greater than the predetermined window of time multiplied by a scaler value greater than one because that means that the estimated time it takes to fill the current partition is greater than the predetermined period of time. 

As per claim 20:
	Lines 3-4 recite “the first adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition” but claim 18 which it depends upon recites “the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled” so it is unclear whether an adjustment ratio for when there is an under-provisioning condition is a predetermined window of time divided by the amount of time estimated to fill the current partition or is a predetermined window of time divided by the amount of time it took for the current partition to be filled.

As per claims 22, 24, 25, and 27 (line numbers refer to claim 22):
	Line 14 recites “partition to be later added” but it is unclear what is meant by later because it does not distinctly point out when the partition is to be added.

As per claim 23:
	Line 1 recites “the method of claim 23” but the claim cannot depend upon itself.

As per claims 24 and 27 (line numbers refer to claim 24):
	Line 3 recites “the second adjustment ratio” which lacks antecedent basis.

Claims 6, 9, 14, 17, and 21 are dependent on claims 1, 10, and 18 and fail to resolve the deficiencies of claims 1, 10, and 18, so they are rejected for the same reasons as claims 1, 10, and 18 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10, 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 10129101 B2 herein Luo) in view of Roundy et al. (US 10003606 B2 herein Roundy), further in view of Venkatesan et al. (US 10831387 B1 herein Venkatesan), and further in view of Ohtake et al. (US 6111591 A herein Ohtake).

As per claim 1, Luo teaches the invention substantially as claimed including a computer-implemented method of dynamically provisioning a distributed multi-tenant data store (Col. 3 lines 31-35 the DC may allocate central processing unit (CPU) cores, processing memory (e.g. Random Access Memory (RAM)), long-term/non-volatile storage, and/or network communication resources to each tenant in a multi-tenant environment; Col. 4 lines 4-7 FIG. 1 is a schematic diagram of an embodiment of a data center network 100 comprising a plurality of resources for dynamic allocation in a cloud computing environment; Col. 6 lines 32-33 An MRSU may be a minimum schedulable unit for a multitenant datacenter), the method comprising: 
maintaining on behalf of each tenant of a plurality of tenants a distributed data store, wherein for a given tenant of the plurality of tenants, the distributed data store includes a plurality of partitions operable to store data for a plurality of computer systems of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput (Col. 1 lines 31-32 Therefore the hardware can be shared in a cloud computing environment (as distributed); Col. 4 lines 55-61 VMs 112, 113, and/or 114 may run a single program and/or process or act as a system platform such as an operating system (OS) for many applications. VMs 112, 113, and/or 114 may receive requests from hosts, provide data storage and/or retrieval, execute processes, and/or transmit data (e.g. process results) to the hosts. VMs 112, 113, and/or 114 may each be operated by different DC tenants; Col. 6 lines 32-36 An MRSU (as RPU) may be a minimum schedulable unit for a multitenant datacenter comprising a determined number of CPU cores, processing memory (e.g. RAM) measured in Gigabytes (GBs), storage memory measured in GBs, and/or network communication resources measured in bandwidth (e.g. Megabytes (MB) per second (MBps) (as predefined processing throughput), GB per second (GBps), etc.); Col. 6 lines 45-47 An integer number of MRSUs may then be allocated to each DC tenant for operation of associated applications/VMs for the duration of the timeslot; Partitions are a number of MRSUs allocated to each tenant.); 
for the given tenant of the plurality of tenants, periodically determining a provisioning status for a current partition of the plurality of partitions of the distributed data store of the given tenant (Col. 3 line 62-Col. 4 line 3 The MRSU can be re-determined periodically (e.g. each time slot) based on the changing needs of the DC tenants. Allocating an entire group of resources (e.g. an integer number of MRSUs for each tenant) may result in over-allocations. Accordingly, a task based scheduler may be employed to dynamically reallocate over-allocated resources upon request to meet the demands of particular applications when such applications exceed their estimated resource demands; Col. 6 lines 5-10 The management node 130 may maintain awareness of applications being run by each DC tenant (e.g. VMs 112, 113, and/or 114). The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time); and
when the determining indicates an under-provisioning condition exists, dynamically increasing the number of RPUs to be used for a new partition to be added to the plurality of partitions for the given tenant (Col. 6 lines 7-19 The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time, referred to herein as a time slot, and may allocate datacenter 180 resources accordingly. Resource allocations for a timeslot may be referred to as a coarse-grain allocation. The management node 130 may also reallocate resources on demand/as needed, for example when a particular application requires resources in excess of the estimated requirements (as under-provisioning). As a specific example, an application/VM may require an average number of resources during normal periods, increased resources during peak times; Col. 13 line 4 minimizing the possible worst case under-allocation; Col. 15 lines 13-15 continuous recalculation of MRSU and re-allocation of resources in successive timeslots as application profile and/or corresponding requirements change; Col. 6 lines 5-10 The coarse-grained allocation process 204 re-calculates the allocations for each time slot, where a time slot is a time interval T over which applications in the datacenter perform processing. The recalculations are performed so that computing resource allocations can be dynamically tailored to the needs of the DC tenants at each specified point in time. The allocation is considered coarse-grained because the dynamic nature of the allocation is limited by the duration of the time slot; A new partition is taught because an allocation of MRSUs is limited by a time slot and for each time slot a new allocation of MRSUs is determined.).

	Luo fails to teach event data store; maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, the distributed event data store stores event data for a plurality of computer systems of a private network; increasing by an adjustment ratio calculated based on the predetermined window of time and an amount of time it took for the current partition to be filled with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled.

	However, Roundy teaches event data store (Col. 5 line 62-Col. 6 line 3 the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity. Furthermore, as used herein, the term “signature report” generally refers to any identifier or string of characters that the software security program uses to distinguish the detected security incident from other identified types, categories, and/or species of security incidents; Col. 6 line 34 query database 120 with signature report 210); 
maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, the distributed event data store stores event data for a plurality of computer systems of a private network; and event data of the tenant (Col. 10 lines 51-59 The systems and methods thereby help managed security service customers better understand signatures that the managed security service provider (and associated software) detect. The systems and methods also increase the probability that the customers will act on these detections. The systems and methods are also useful as a mechanism to show customers what they could expect to gain from a real deployment of an additional security product (e.g., deployed from the managed security service provider); Col. 7 lines 57-59 The signature reports, or other notifications, may be aggregated and/or normalized into an event table 404; Col. 12 lines 2-3 facilitate communication between computing system 510 and a private or public network including additional computing systems; Col. 15 lines 28-29 multi-tenancy within a cloud-based computing environment; Col. 15 line 38 storage system among multiple customers (i.e., tenants); Col. 10 lines 51-54 help managed security service customers better understand signatures that the managed security service provider (and associated software) detect).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo with the teachings of Roundy because Roundy’s teaching of a MSSP provides better security reports and an event data store allows for security threats to be stored and investigated (see Roundy, Col. 3 lines 42-47 As will be explained in greater detail below, the disclosed systems and methods may improve the information content and quality of security product reports and notifications. For example, the disclosed systems and methods may enable users to benefit from predictable security product signature reports; Col. 5 lines 62-66 As used herein, the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity.).
	
	Luo and Roundy fail to teach increasing by an adjustment ratio calculated based on the predetermined window of time and an amount of time it took for the current partition to be filled with the data, wherein the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled.

	However, Venkatesan teaches increasing by an adjustment ratio calculated based on the predetermined window of time and an amount of time it took for the current partition to be filled with the data, the adjustment ratio (Fig. 34, 3416 increase snapshot reservation ratio; Col. 24 lines 35-38 In particular, a rate of write TOP generation, segment allocation, or other metric of storage increase per unit time on the node 106 for the subject volume within a predetermined time window may be calculated; Col. 24 lines 49-52 In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume; Col. 43 lines 30-33 the amount of capacity allocated to a storage volume or slice of a storage volume according to these approaches will be increased according to the snapshot reservation ratio SR; Col. 44 lines 37-41 if data is written to the logical storage unit at rate R (R being defined a storage units filled per unit time) and the remaining capacity reserved for the logical storage unit is C, then the period until the capacity is used may be Pw=C/R; Col. 45 line 63-Col. 46 line 3 If the ratio compared at step 3414 is found to be below the lower threshold, the snapshot reservation ratio may be increased for the logical storage unit (or the logical storage volume for the collective case). For example, the SR may be increased such that C=(1+SR)*US for the new SR results in recalculations of Pw, Ps, and Pc using the new value of C falling above the lower threshold and below the upper threshold).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo and Roundy with the teachings of Venkatesan because Venkatesan’s teaching of a ratio to adjust resources based on time to fill a partition and a predetermined time allows for an adequate amount of resources to be allocated (see Venkatesan, Col. 24 lines 48-52 The method 2200 may include evaluating 2206 whether more storage is needed for the subject node. In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.). 

Luo, Roundy, and Venkatesan fail to teach wherein the ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled.

	However, Ohtake teaches wherein the ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled (Col. 10 lines 31-33  the ratio between the data storage time from the storage start time to the storage end time for each input interface and the buffer full condition duration).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, and Venkatesan with the teachings of Ohtake because Ohtake’s teaching of ratio between data storage time and buffer full condition duration allows for an effective buffer to be allocated (see Ohtake, Col. 6 lines 36-37 whereby the input buffer can be allocated to the input interfaces effectively.).
	
As per claim 2, Luo, Roundy, Venkatesan, and Ohtake teach the method of claim 1. Luo specifically teaches wherein said periodically determining a provisioning status for a current active partition of the plurality partitions of the distributed data store of the tenant comprises: periodically determining existence of the under-provisioning condition at a first frequency; and periodically determining existence of the over-provisioning condition at a second frequency (Col. 6 lines 7-19 The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time, referred to herein as a time slot, and may allocate datacenter 180 resources accordingly. Resource allocations for a timeslot may be referred to as a coarse-grain allocation. The management node 130 may also reallocate resources on demand/as needed, for example when a particular application requires resources in excess of the estimated requirements (as under-provisioning). As a specific example, an application/VM may require an average number of resources during normal periods, increased resources during peak times; Col. 6 lines 32-33 An MRSU may be a minimum schedulable unit for a multitenant datacenter; Col. 13 line 4 minimizing the possible worst case under-allocation; Col. 3 lines 62-66 The MRSU can be re-determined periodically (e.g. each time slot) based on the changing needs of the DC tenants. Allocating an entire group of resources (e.g. an integer number of MRSUs for each tenant) may result in over-allocations).
Additionally, Roundy teaches event data store (Col. 5 line 62-Col. 6 line 3 the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity. Furthermore, as used herein, the term “signature report” generally refers to any identifier or string of characters that the software security program uses to distinguish the detected security incident from other identified types, categories, and/or species of security incidents; Col. 6 line 34 query database 120 with signature report 210). 

As per claim 6, Luo, Roundy, Venkatesan, and Ohtake teach the method of claim 1. Venkatesan specifically teaches wherein the under-provisioning condition exits when the current partition is full (Col. 24 lines 49-52 In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.).

As per claim 8, Luo, Roundy, Venkatesan, and Ohtake teach the method of claim 1. Venkatesan specifically teaches wherein the number of RPUs to be used for the new partition is a maximum of (i) an ideal RPU count times the first adjustment ratio and (ii) 1 (Col. 42 line 65-Col. 43 line 2 The amount of capacity reserved for a storage volume may be a function of a value (1+SR)*US, where SR is the snapshot reservation ratio and US is the size of a unit of storage (e.g., one or more slices) reserved for the logical storage volume).

As per claim 9, Luo, Roundy, Venkatesan, and Ohtake teach the method of claim 8. Luo specifically teaches wherein the ideal RPU count comprises a size of the current partition divided by the predefined amount of storage provided by each RPU of the plurality of RPUs of the current partition (Col. 6 lines 57-66 An MRSU may be formally defined as Ψ={x, y, z, and w}, where Ψ indicates a single MRSU, x indicates an amount of computing resources measured as a number of CPU cores, y indicates an amount of memory resources measured in blocks of RAM in GBs, z indicates an amount of disk storage resources measured in blocks of GBs, and w indicates an amount of networking resources measured in bandwidth (e.g. Mbps). An MRSU can be defined as a set of full tuples (MRSU-FT) where multiples of the MRSU full tuple are allocated to each application.).

As per claim 10, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Luo teaches a non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource, causes the processing resource to perform operations (Col. 8 lines 35-38 computer program products comprising instructions stored in a non-transitory medium that can be executed by a general purpose processor.).

As per claims 14, 16, and 17, they are non-transitory computer-readable storage medium claims of claims 6, 8, and 9, so they are rejected for the same reasons as claims 6, 8, and 9 above. 

As per claim 18, Luo teaches the invention substantially as claimed including a system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to (Col. 8 lines 35-38 computer program products comprising instructions stored in a non-transitory medium that can be executed by a general purpose processor; Col. 4 lines 25-27 Datacenter 180 may be a facility used to house computer systems and associated components, such as telecommunications and storage systems. ):
maintain on behalf of each tenant of a plurality of tenants a distributed data store, wherein for a given tenant of the plurality of tenants, the distributed data store includes a plurality of partitions operable to store data for a plurality of computer systems of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput (Col. 1 lines 31-32 Therefore the hardware can be shared in a cloud computing environment (as distributed); Col. 4 lines 55-61 VMs 112, 113, and/or 114 may run a single program and/or process or act as a system platform such as an operating system (OS) for many applications. VMs 112, 113, and/or 114 may receive requests from hosts, provide data storage and/or retrieval, execute processes, and/or transmit data (e.g. process results) to the hosts. VMs 112, 113, and/or 114 may each be operated by different DC tenants; Col. 6 lines 32-36 An MRSU (as RPU) may be a minimum schedulable unit for a multitenant datacenter comprising a determined number of CPU cores, processing memory (e.g. RAM) measured in Gigabytes (GBs), storage memory measured in GBs, and/or network communication resources measured in bandwidth (e.g. Megabytes (MB) per second (MBps) (as predefined processing throughput), GB per second (GBps), etc.); Col. 6 lines 45-47 An integer number of MRSUs may then be allocated to each DC tenant for operation of associated applications/VMs for the duration of the timeslot; Partitions are a number of MRSUs allocated to each tenant.); 
for the given tenant of the plurality of tenants, periodically determine a provisioning status for a current partition of the plurality of partitions of the distributed data store of the given tenant (Col. 3 line 62-Col. 4 line 3 The MRSU can be re-determined periodically (e.g. each time slot) based on the changing needs of the DC tenants. Allocating an entire group of resources (e.g. an integer number of MRSUs for each tenant) may result in over-allocations. Accordingly, a task based scheduler may be employed to dynamically reallocate over-allocated resources upon request to meet the demands of particular applications when such applications exceed their estimated resource demands; Col. 6 lines 5-10 The management node 130 may maintain awareness of applications being run by each DC tenant (e.g. VMs 112, 113, and/or 114). The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time); 
when the provisioning status indicates an under-provisioning condition exists, dynamically increase the number of RPUs to be used for a new partition to be added to the plurality of partitions for the given tenant (Col. 6 lines 7-19 The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time, referred to herein as a time slot, and may allocate datacenter 180 resources accordingly. Resource allocations for a timeslot may be referred to as a coarse-grain allocation. The management node 130 may also reallocate resources on demand/as needed, for example when a particular application requires resources in excess of the estimated requirements (as under-provisioning). As a specific example, an application/VM may require an average number of resources during normal periods, increased resources during peak times; Col. 13 line 4 minimizing the possible worst case under-allocation; Col. 15 lines 13-15 continuous recalculation of MRSU and re-allocation of resources in successive timeslots as application profile and/or corresponding requirements change; Col. 6 lines 5-10 The coarse-grained allocation process 204 re-calculates the allocations for each time slot, where a time slot is a time interval T over which applications in the datacenter perform processing. The recalculations are performed so that computing resource allocations can be dynamically tailored to the needs of the DC tenants at each specified point in time. The allocation is considered coarse-grained because the dynamic nature of the allocation is limited by the duration of the time slot; A new partition is taught because an allocation of MRSUs is limited by a time slot and for each time slot a new allocation of MRSUs is determined.); and 
when the provisioning status indicates an over-provisioning condition exists, dynamically decrease the number of RPUs to be used for subsequent partitions added to the plurality of partitions for the given tenant (Col. 8 lines 10-12 allocation of MRSUs may result in over-allocation of computing resources to some DC tenants; Col. 8 lines 20-22 The fine-grain allocation tuner 214 may reallocate unallocated or over-allocated resources to the applications requesting more resources; Col. 10 line 65-Col. 11 line 1 The allocation of 3 MRSUs to tenant 1 results in over-allocation of 1x, 0.3z, and 0.8w, which can be dynamically reallocated by the fine-grain scheduler; Col. 12 lines 49-53 the optimization problem should minimize over-allocation of resources over each time interval T, while still guaranteeing that capacity, fairness, prioritization, and resource requirement constraints are met for each DC tenant; Col. 15 lines 8-15 At step 807, the management node performs continuous optimization by employing fine-grain allocation tuner, such as fine-grain allocation tuner 214 to re-allocated over-allocated or idle resource upon demand. Further, method 800 may return to steps 801, 803, and/or 805 for continuous recalculation of MRSU and re-allocation of resources in successive timeslots as application profile and/or corresponding requirements change.).

	Luo fails to teach maintain on behalf of each tenant of a plurality of tenants a managed security service provider (MSSP), a distributed event data store, the distributed event data store to store event data for a plurality of computer systems of a private network; increase by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled; decrease by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the event data of the given tenant.

	However, Roundy teaches maintain on behalf of each tenant of a plurality of tenants a managed security service provider (MSSP), a distributed event data store, the distributed event data store to store event data for a plurality of computer systems of a private network; and event data of the given tenant (Col. 5 line 62-Col. 6 line 3 the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity. Furthermore, as used herein, the term “signature report” generally refers to any identifier or string of characters that the software security program uses to distinguish the detected security incident from other identified types, categories, and/or species of security incidents; Col. 6 line 34 query database 120 with signature report 210; Col. 10 lines 51-59 The systems and methods thereby help managed security service customers better understand signatures that the managed security service provider (and associated software) detect. The systems and methods also increase the probability that the customers will act on these detections. The systems and methods are also useful as a mechanism to show customers what they could expect to gain from a real deployment of an additional security product (e.g., deployed from the managed security service provider); Col. 7 lines 57-59 The signature reports, or other notifications, may be aggregated and/or normalized into an event table 404; Col. 12 lines 2-3 facilitate communication between computing system 510 and a private or public network including additional computing systems; Col. 15 lines 28-29 multi-tenancy within a cloud-based computing environment; Col. 15 line 38 storage system among multiple customers (i.e., tenants); Col. 10 lines 51-54 help managed security service customers better understand signatures that the managed security service provider (and associated software) detect).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo with the teachings of Roundy because Roundy’s teaching of a MSSP provides better security reports and an event data store allows for security threats to be stored and investigated (see Roundy, Col. 3 lines 42-47 As will be explained in greater detail below, the disclosed systems and methods may improve the information content and quality of security product reports and notifications. For example, the disclosed systems and methods may enable users to benefit from predictable security product signature reports; Col. 5 lines 62-66 As used herein, the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity.).
	
	Luo and Roundy fail to teach increase by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the data, wherein the adjustment ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled; decrease by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the data.

	However, Venkatesan teaches increasing by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the data, the adjustment ratio (Fig. 34, 3416 increase snapshot reservation ratio; Col. 24 lines 35-38 In particular, a rate of write TOP generation, segment allocation, or other metric of storage increase per unit time on the node 106 for the subject volume within a predetermined time window may be calculated; Col. 24 lines 49-52 In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume; Col. 43 lines 30-33 the amount of capacity allocated to a storage volume or slice of a storage volume according to these approaches will be increased according to the snapshot reservation ratio SR; Col. 44 lines 37-41 if data is written to the logical storage unit at rate R (R being defined a storage units filled per unit time) and the remaining capacity reserved for the logical storage unit is C, then the period until the capacity is used may be Pw=C/R; Col. 45 line 63-Col. 46 line 3 If the ratio compared at step 3414 is found to be below the lower threshold, the snapshot reservation ratio may be increased for the logical storage unit (or the logical storage volume for the collective case). For example, the SR may be increased such that C=(1+SR)*US for the new SR results in recalculations of Pw, Ps, and Pc using the new value of C falling above the lower threshold and below the upper threshold); and 
decreasing by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the data (Col. 24 lines 29-38 The method 2200 may further include estimating 2204 a fill rate for the storage volumes 2000a, 2000b on the node 106, which may include the fill rate for the set of slices of a particular storage volume 2000a, 2000b on a particular device 108a, 108b. The method 2200 may be performed for multiple storage volumes separately (“the subject volume”). In particular, a rate of write TOP generation, segment allocation, or other metric of storage increase per unit time on the node 106 for the subject volume within a predetermined time window may be calculated; Col. 44 lines 31-35 if snapshots are created in an interval I and prior snapshots have an average size Z, then a remaining capacity C reserved for the logical storage unit may be estimated to be full after a period Ps=I*C/Z; Col. 45 lines 17-28 evaluating 3410 whether the snapshot reservation ratio SR for the logical storage unit is too large. For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold, the current SR for the logical storage unit may be deemed to be too large. Note that in some embodiments, the snapshot reservation ratio SR is the same for all logical units belonging to the same logical storage volume for all storage devices 108 on which they may be located. In other embodiments, the snapshot reservation ratio SR may be adjusted independently for each logical storage unit; abstract lines 10-14 The amount of processing cores, memory, and containers may be increased or decreased based on usage. Amount of storage allocated to a storage volume may be augmented by a snapshot reservation ratio.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo and Roundy with the teachings of Venkatesan because Venkatesan’s teaching of a ratio to adjust resources based on time to fill a partition and a predetermined time allows for an adequate amount of resources to be allocated (see Venkatesan, Col. 24 lines 48-52 The method 2200 may include evaluating 2206 whether more storage is needed for the subject node. In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.). 

	Luo, Roundy, and Venkatesan fail to teach wherein the ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled.

	However, Ohtake teaches wherein the ratio is the predetermined window of time divided by the amount of time it took for the current partition to be filled (Col. 10 lines 31-33  the ratio between the data storage time from the storage start time to the storage end time for each input interface and the buffer full condition duration).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, and Venkatesan with the teachings of Ohtake because Ohtake’s teaching of ratio between data storage time and buffer full condition duration allows for an effective buffer to be allocated (see Ohtake, Col. 6 lines 36-37 whereby the input buffer can be allocated to the input interfaces effectively.).

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Roundy, Venkatesan, and Ohtake, as applied to claim 18 above, in view of Peng (CN103544075A) and further in view of Reed et al. (US 20120005449 A1 herein Reed).
The claim mappings of Peng are made with a translation of CN103544075A.

As per claim 19, Luo, Roundy, Venkatesan, and Ohtake teach the system of claim 18. Luo specifically teaches wherein: the over-provisioning condition exists when: the number of RPUs of the current partition is greater than 1 (Col. 10 lines 65-66 The allocation of 3 MRSUs to tenant 1 results in over-allocation).
Additionally, Venkatesan teaches the amount of time estimated to fill the current partition is greater than the predetermined window of time multiplied by a scalar value greater than zero (Col. 45 lines 17-21 evaluating 3410 whether the snapshot reservation ratio SR for the logical storage unit is too large. For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold; Col. 44 lines 31-35 if snapshots are created in an interval I and prior snapshots have an average size Z, then a remaining capacity C reserved for the logical storage unit may be estimated to be full after a period Ps=I*C/Z;); and
the second adjustment ratio (abstract lines 10-14 The amount of processing cores, memory, and containers may be increased or decreased based on usage. Amount of storage allocated to a storage volume may be augmented by a snapshot reservation ratio);
the number of RPUs to be used for subsequent partitions is a maximum of (i) the number of RPUs of the current partition times the second adjustment ratio and (ii) 1 (Col. 42 line 65-Col. 43 line 2 The amount of capacity reserved for a storage volume may be a function of a value (1+SR)*US, where SR is the snapshot reservation ratio and US is the size of a unit of storage (e.g., one or more slices) reserved for the logical storage volume; Col. 7 lines 2-3 subsequently allocated segments).
	
Luo, Roundy, Venkatesan, and Ohtake fail to teach an age of the current partition is greater than the predetermined window of time; the second ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

However, Peng teaches an age of the current partition is greater than the predetermined window of time ([0013] Every second time window, all the first-type incremental data stored in the first storage medium and the age of the incremental data is greater than the first preset time period).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, Venkatesan, and Ohtake with the teachings of Peng to reduce resource waste (see Peng, [0062] Since the i-th time window is greater than the i-1-th time window, relative to the fixed and equal backup time windows and archive time windows in the prior art, the present invention reduces the incremental data of data backup and/or archive Therefore, the problem of resource waste in the prior art is solved, the speed and efficiency of backup and/or archiving are improved).

Luo, Roundy, Venkatesan, Ohtake, and Peng fail to teach the second ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

However, Reed teaches the second ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition ([0038] the growth rate is calculated in terms of time, step 310 may include evaluating the growth rate with respect to a predefined time value to determine the likelihood that data written by a write operation will exceed the difference between the current data set size and the current allocation; [0036] the growth rate may be expressed as the amount of time required for a data set to grow a predetermined amount; [0038] the difference between the current allocation and the current data set size may be divided by the growth rate to obtain a time, which is then compared to the predetermined time value to determine whether the current allocation is likely to be exceeded; [0042] This flag may be set where one or both of the volume number limit and extent limit have been reached or are predicted to be reached; [0046] the evaluation of the growth rate may include predicting the likelihood that the data set will exceed the current allocation at a specified time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, Venkatesan, Ohtake, and Peng with the teachings of Reed because Reed’s teaching of a determining a ratio that is the predetermined window of time divided by the amount of time estimated to fill the current partition reduces user intervention (see Reed, [0007] reducing the need for user intervention and delays resulting from database access tasks that exceed a data set's current allocation.).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Roundy, Venkatesan, and Ohtake, as applied to claim 18 above, and further in view of Reed.

As per claim 20, Luo, Roundy, Venkatesan, and Ohtake teach the system of claim 18. Venkatesan specifically teaches wherein the under-provisioning condition exists exits when the current partition is full (Col. 24 lines 49-52 In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.), adjustment ratio (Col. 43 lines 30-33 the amount of capacity allocated to a storage volume or slice of a storage volume according to these approaches will be increased according to the snapshot reservation ratio SR), and wherein the number of RPUs to be used for the new partition is a maximum of (i) an ideal RPU count times the first adjustment ratio and (ii) 1 (Col. 42 line 65-Col. 43 line 2 The amount of capacity reserved for a storage volume may be a function of a value (1+SR)*US, where SR is the snapshot reservation ratio and US is the size of a unit of storage (e.g., one or more slices) reserved for the logical storage volume).

Luo, Roundy, Venkatesan, and Ohtake fail to teach the first ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

However, Reed teaches wherein the first ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition ([0038] the growth rate is calculated in terms of time, step 310 may include evaluating the growth rate with respect to a predefined time value to determine the likelihood that data written by a write operation will exceed the difference between the current data set size and the current allocation; [0036] the growth rate may be expressed as the amount of time required for a data set to grow a predetermined amount; [0038] the difference between the current allocation and the current data set size may be divided by the growth rate to obtain a time, which is then compared to the predetermined time value to determine whether the current allocation is likely to be exceeded; [0042] This flag may be set where one or both of the volume number limit and extent limit have been reached or are predicted to be reached; [0046] the evaluation of the growth rate may include predicting the likelihood that the data set will exceed the current allocation at a specified time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, Venkatesan, and Ohtake with the teachings of Reed because Reed’s teaching of determining a ratio that is the predetermined window of time divided by the amount of time estimated to fill the current partition reduces user intervention (see Reed, [0007] reducing the need for user intervention and delays resulting from database access tasks that exceed a data set's current allocation.).

As per claim 21, Luo, Roundy, Venkatesan, and Ohtake teach the system of claim 18. Venkatesan specifically teaches the second adjustment ratio (Abstract lines 10-14 The amount of processing cores, memory, and containers may be increased or decreased based on usage. Amount of storage allocated to a storage volume may be augmented by a snapshot reservation ratio.).

Luo, Roundy, Venkatesan, and Ohtake fail to teach the second ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

However, Reed teaches the second ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition ([0038] the growth rate is calculated in terms of time, step 310 may include evaluating the growth rate with respect to a predefined time value to determine the likelihood that data written by a write operation will exceed the difference between the current data set size and the current allocation; [0036] the growth rate may be expressed as the amount of time required for a data set to grow a predetermined amount; [0038] the difference between the current allocation and the current data set size may be divided by the growth rate to obtain a time, which is then compared to the predetermined time value to determine whether the current allocation is likely to be exceeded; [0042] This flag may be set where one or both of the volume number limit and extent limit have been reached or are predicted to be reached; [0046] the evaluation of the growth rate may include predicting the likelihood that the data set will exceed the current allocation at a specified time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, Venkatesan, and Ohtake with the teachings of Reed because Reed’s teaching determining a ratio that is the predetermined window of time divided by the amount of time estimated to fill the current partition reduces user intervention (see Reed, [0007] reducing the need for user intervention and delays resulting from database access tasks that exceed a data set's current allocation.).

Claims 22, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Roundy, in view of Venkatesan, and further in view of Reed.

As per claim 22, Luo teaches the invention substantially as claimed including a computer-implemented method of dynamically provisioning a distributed multi-tenant data store (Col. 3 lines 31-35 the DC may allocate central processing unit (CPU) cores, processing memory (e.g. Random Access Memory (RAM)), long-term/non-volatile storage, and/or network communication resources to each tenant in a multi-tenant environment; Col. 4 lines 4-7 FIG. 1 is a schematic diagram of an embodiment of a data center network 100 comprising a plurality of resources for dynamic allocation in a cloud computing environment; Col. 6 lines 32-33 An MRSU may be a minimum schedulable unit for a multitenant datacenter), the method comprising: 
maintaining on behalf of each tenant of a plurality of tenants a distributed data store, wherein for a given tenant of the plurality of tenants, the distributed data store includes a plurality of partitions operable to store data for a plurality of computer systems of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput (Col. 1 lines 31-32 Therefore the hardware can be shared in a cloud computing environment (as distributed); Col. 4 lines 55-61 VMs 112, 113, and/or 114 may run a single program and/or process or act as a system platform such as an operating system (OS) for many applications. VMs 112, 113, and/or 114 may receive requests from hosts, provide data storage and/or retrieval, execute processes, and/or transmit data (e.g. process results) to the hosts. VMs 112, 113, and/or 114 may each be operated by different DC tenants; Col. 6 lines 32-36 An MRSU (as RPU) may be a minimum schedulable unit for a multitenant datacenter comprising a determined number of CPU cores, processing memory (e.g. RAM) measured in Gigabytes (GBs), storage memory measured in GBs, and/or network communication resources measured in bandwidth (e.g. Megabytes (MB) per second (MBps) (as predefined processing throughput), GB per second (GBps), etc.); Col. 6 lines 45-47 An integer number of MRSUs may then be allocated to each DC tenant for operation of associated applications/VMs for the duration of the timeslot; Partitions are a number of MRSUs allocated to each tenant.); 
for the given tenant of the plurality of tenants, periodically determining a provisioning status for a current partition of the plurality of partitions of the distributed data store of the given tenant (Col. 3 line 62-Col. 4 line 3 The MRSU can be re-determined periodically (e.g. each time slot) based on the changing needs of the DC tenants. Allocating an entire group of resources (e.g. an integer number of MRSUs for each tenant) may result in over-allocations. Accordingly, a task based scheduler may be employed to dynamically reallocate over-allocated resources upon request to meet the demands of particular applications when such applications exceed their estimated resource demands; Col. 6 lines 5-10 The management node 130 may maintain awareness of applications being run by each DC tenant (e.g. VMs 112, 113, and/or 114). The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time); and
when the determining indicates an over-provisioning condition exists, dynamically decreasing the number of RPUs to be used for a partition to be later added to the plurality of partitions for the given tenant (Col. 8 lines 10-12 allocation of MRSUs may result in over-allocation of computing resources to some DC tenants; Col. 8 lines 20-22 The fine-grain allocation tuner 214 may reallocate unallocated or over-allocated resources to the applications requesting more resources; Col. 10 line 65-Col. 11 line 1 The allocation of 3 MRSUs to tenant 1 results in over-allocation of 1x, 0.3z, and 0.8w, which can be dynamically reallocated by the fine-grain scheduler; Col. 12 lines 49-53 the optimization problem should minimize over-allocation of resources over each time interval T, while still guaranteeing that capacity, fairness, prioritization, and resource requirement constraints are met for each DC tenant; Col. 15 lines 8-15 At step 807, the management node performs continuous optimization by employing fine-grain allocation tuner, such as fine-grain allocation tuner 214 to re-allocated over-allocated or idle resource upon demand. Further, method 800 may return to steps 801, 803, and/or 805 for continuous recalculation of MRSU and re-allocation of resources in successive timeslots as application profile and/or corresponding requirements change.).

	Luo fails to teach event data store; maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, the distributed event data store to store event data for a plurality of computer systems of a private network; decreasing by an adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

	However, Roundy teaches event data store (Col. 5 line 62-Col. 6 line 3 the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity. Furthermore, as used herein, the term “signature report” generally refers to any identifier or string of characters that the software security program uses to distinguish the detected security incident from other identified types, categories, and/or species of security incidents; Col. 6 line 34 query database 120 with signature report 210); 
maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, the distributed event data store to  store event data for a plurality of computer systems of a private network; and event data of the given tenant (Col. 10 lines 51-59 The systems and methods thereby help managed security service customers better understand signatures that the managed security service provider (and associated software) detect. The systems and methods also increase the probability that the customers will act on these detections. The systems and methods are also useful as a mechanism to show customers what they could expect to gain from a real deployment of an additional security product (e.g., deployed from the managed security service provider); Col. 7 lines 57-59 The signature reports, or other notifications, may be aggregated and/or normalized into an event table 404; Col. 12 lines 2-3 facilitate communication between computing system 510 and a private or public network including additional computing systems; Col. 15 lines 28-29 multi-tenancy within a cloud-based computing environment; Col. 15 line 38 storage system among multiple customers (i.e., tenants); Col. 10 lines 51-54 help managed security service customers better understand signatures that the managed security service provider (and associated software) detect).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo with the teachings of Roundy because Roundy’s teaching of a MSSP provides better security reports and an event data store allows for security threats to be stored and investigated (see Roundy, Col. 3 lines 42-47 As will be explained in greater detail below, the disclosed systems and methods may improve the information content and quality of security product reports and notifications. For example, the disclosed systems and methods may enable users to benefit from predictable security product signature reports; Col. 5 lines 62-66 As used herein, the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity.).
	
	Luo and Roundy fail to teach decreasing by an adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the data, wherein the adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

	However, Venkatesan teaches decreasing by an adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the data, the adjustment ratio (Col. 24 lines 29-38 The method 2200 may further include estimating 2204 a fill rate for the storage volumes 2000a, 2000b on the node 106, which may include the fill rate for the set of slices of a particular storage volume 2000a, 2000b on a particular device 108a, 108b. The method 2200 may be performed for multiple storage volumes separately (“the subject volume”). In particular, a rate of write TOP generation, segment allocation, or other metric of storage increase per unit time on the node 106 for the subject volume within a predetermined time window may be calculated; Col. 44 lines 31-35 if snapshots are created in an interval I and prior snapshots have an average size Z, then a remaining capacity C reserved for the logical storage unit may be estimated to be full after a period Ps=I*C/Z; Col. 45 lines 17-28 evaluating 3410 whether the snapshot reservation ratio SR for the logical storage unit is too large. For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold, the current SR for the logical storage unit may be deemed to be too large. Note that in some embodiments, the snapshot reservation ratio SR is the same for all logical units belonging to the same logical storage volume for all storage devices 108 on which they may be located. In other embodiments, the snapshot reservation ratio SR may be adjusted independently for each logical storage unit; abstract lines 10-14 The amount of processing cores, memory, and containers may be increased or decreased based on usage. Amount of storage allocated to a storage volume may be augmented by a snapshot reservation ratio).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo and Roundy with the teachings of Venkatesan because Venkatesan’s teaching of a ratio to adjust resources based on time to fill a partition and a predetermined time allows for an adequate amount of resources to be allocated (see Venkatesan, Col. 24 lines 48-52 The method 2200 may include evaluating 2206 whether more storage is needed for the subject node. In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.). 

	Luo, Roundy, and Venkatesan fail to teach wherein the ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.

	However, Reed teaches wherein the ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition ([0038] the growth rate is calculated in terms of time, step 310 may include evaluating the growth rate with respect to a predefined time value to determine the likelihood that data written by a write operation will exceed the difference between the current data set size and the current allocation; [0036] the growth rate may be expressed as the amount of time required for a data set to grow a predetermined amount; [0038] the difference between the current allocation and the current data set size may be divided by the growth rate to obtain a time, which is then compared to the predetermined time value to determine whether the current allocation is likely to be exceeded; [0042] This flag may be set where one or both of the volume number limit and extent limit have been reached or are predicted to be reached; [0046] the evaluation of the growth rate may include predicting the likelihood that the data set will exceed the current allocation at a specified time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, and Venkatesan with the teachings of Reed because Reed’s teaching of determining a ratio that is the predetermined window of time divided by the amount of time estimated to fill the current partition reduces user intervention (see Reed, [0007] reducing the need for user intervention and delays resulting from database access tasks that exceed a data set's current allocation.).

As per claim 24, Luo, Roundy, Venkatesan, and Reed teach the method of claim 22. Venkatesan specifically teaches wherein the number of RPUs to be used for the partition to be later added to the plurality of partitions for the given tenant is a maximum of (i) the number of RPUs of the current partition times the second adjustment ratio and (ii) 1(Col. 42 line 65-Col. 43 line 2 The amount of capacity reserved for a storage volume may be a function of a value (1+SR)*US, where SR is the snapshot reservation ratio and US is the size of a unit of storage (e.g., one or more slices) reserved for the logical storage volume; Col. 7 lines 2-3 subsequently allocated segments).

As per claim 25, it is a non-transitory computer-readable storage medium claim of claim 22, so it is rejected for the same reasons as claim 22 above. Additionally, Luo teaches a non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource, causes the processing resource to perform operations (Col. 8 lines 35-38 computer program products comprising instructions stored in a non-transitory medium that can be executed by a general purpose processor.).

As per claim 27, it is a non-transitory computer-readable storage medium claim of claim 24, so it is rejected for the same reasons as claim 24 above. 

	
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Roundy, Venkatesan, and Reed, as applied to claims 22 and 25 above, in view of Peng.

As per claim 23, Luo, Roundy, Venkatesan, and Reed teach the method of claim 23. Luo specifically teaches wherein the over-provisioning condition exists when: the number of RPUs of the current partition is greater than 1 (Col. 10 lines 65-66 The allocation of 3 MRSUs to tenant 1 results in over-allocation).
Additionally, Venkatesan teaches the amount of time estimated to fill the current partition is greater than the predetermined window of time multiplied by a scalar value greater than zero (Col. 45 lines 17-21 evaluating 3410 whether the snapshot reservation ratio SR for the logical storage unit is too large. For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold; Col. 44 lines 31-35 if snapshots are created in an interval I and prior snapshots have an average size Z, then a remaining capacity C reserved for the logical storage unit may be estimated to be full after a period Ps=I*C/Z;).

	Luo, Roundy, Venkatesan, and Reed fail to teach an age of the current partition is greater than the predetermined window of time.

	However, Peng teaches an age of the current partition is greater than the predetermined window of time ([0013] Every second time window, all the first-type incremental data stored in the first storage medium and the age of the incremental data is greater than the first preset time period).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo, Roundy, Venkatesan, and Reed with the teachings of Peng to reduce resource waste (see Peng, [0062] Since the i-th time window is greater than the i-1-th time window, relative to the fixed and equal backup time windows and archive time windows in the prior art, the present invention reduces the incremental data of data backup and/or archive Therefore, the problem of resource waste in the prior art is solved, the speed and efficiency of backup and/or archiving are improved).
	
As per claim 26, it is a non-transitory computer-readable storage medium claim of claim 23, so it is rejected for the same reasons as claim 23 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195